 HOUSE OF THE GOOD SAMARITAN539The House of the Good Samaritan and the Samari-tan-Keep Nursing Home, Inc. and LicensedPractical Nurses and Technicians of New York,Inc., Local 721, S.E.I.U., AFL-CIO. Case 3-CA-8596March 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 13, 1979, Administrative LawJudge George Norman issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judge,as modified herein, and to adopt his recommendedOrder.This case presents the identical issue consideredin Aurelia Osborn Fox Memorial Hospital.3In FoxMemorial Hospital, we found that the affiliation be-tween LPNNY and S.E.I.U., AFL-CIO, effected"no substantial change, if any," in the representa-tion of the bargaining unit employees so that noquestion concerning representation arose. We alsorestated the principle that where, as here, completecontinuity in representation has been maintained, aseparate vote for affiliation by Respondent's em-ployees is not required.4Thus, for the reasons setforth in Fox Memorial Hospital, we adopt the Ad-ministrative Law Judge's finding that no questionconcerning representation exists and that by refus-I Respondent's request for oral argument is hereby denied as therecord, exceptions, and briefs adequately present the issues and positionsof the parties.a Respondent excepts, inter alia, to the Administrative Law Judge'sfactual finding that the Jefferson County Division (JCD) delegates wereselected at the March 1978 division meeting, contending that JCD Presi-dent McQueer selected some of the delegates after that meeting and thatsuch selection did not comport with general standards of due process. Al-though the record shows that some delegates in fact were chosen afterthe March meeting, it is our opinion that the selection did not constitutea denial of due process to the membership, particularly since no memberobjected to the selection of the delegates.Respondent also excepts to the Administrative Law Judge's factualfinding that former JCD President DiMienco introduced the subject ofaffiliation at the March 1978 meeting, contending that DiMienco was notpresent at that meeting Since the record indicates DiMienco was refer-ring to the February 1978 meeting in his testimony on this matter, wehereby note and correct the Administrative L.av Judge's apparently inad-vertent error, which in no way affects our decision here1 247 NLRB No. 43 (1980).4 See also American Enka Company, a Divlsion of Akzona Incorporated,231 NLRB 1335 (1977)248 NLRB No. 48ing to bargain with Licensed Practical Nurses andTechnicians of New York, Inc., Local 721,S.E.I.U., Respondent violated Section 8(a)(5) of theAct. 5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, The House ofGood Samaritan and The Samaritan-Keep NursingHome, Inc., Watertown, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I We also note that for 2 years Respondent here, unlike in Fox Memo-rial Hospital supra, knew of the temporary affiliation agreement betweenLPNNY and the S.E I.U, and yet continued to recognize and bargainwith the UnionDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thismatter was heard at Watertown, New York, beginningNovember 16, 1978, and closing on February 7, 1979. Itis based on a charge filed July 14, 1978, by LicensedPractical Nurses and Technicians of New York, Inc.,Local 721, S.E.I.U., AFL-CIO (herein called LPN-TECH, or the Union). On August 21, 1978, the ActingRegional Director for Region 3 of the National LaborRelations Board (herein called the Board), on behalf ofthe General Counsel of the Board, issued a complaintand notice of hearing. The complaint alleged violationsby The House of the Good Samaritan and The Samari-tan-Keep Nursing Home, Inc. (herein called Respon-dent), of Section 8(a)(t) and (5) of the National LaborRelations Act (herein called the Act).Respondent's answer, in substance, denied the commis-sion of any unfair labor practices, claiming that LPN-TECH is not the duly authorized bargaining representa-tives of Respondent's employees and does not represent amajority of said employees.Upon the entire record in this case, from my observa-tion of the witnesses and their demeanor, and after dueconsideration of the briefs filed by Respondent and theGeneral Counsel, I make the following:FINDINGS AND CONCLUSIONSThe following findings of fact are based upon a con-sideration of the entire record. In addition, credibilityresolutions have been derived in large part from impres-sions which the various witnesses made upon me at thehearing. To the extent that the testimony of any wit-nesses are not consistent with the findings made, that tes-timony is not credited. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. RESPONDENT'S BUSINESSRespondent is a corporation duly organized under andexisting by virtue of the laws of the State of New York.At all times material herein, Respondent has maintainedits office and place of business at Washington and PrattStreets in the city of Watertown, New York, and is andhas been at all times material herein engaged in the busi-ness of providing and performing health care and relatedservices. Respondent's office and place of business aboveis the only facility involved in this proceeding. In thecourse and conduct of its business operations, Respon-dent annually provides health care and related services, agross value of which exceeds $250,000. During the sameperiod of time Respondent received goods valued inexcess of $1,000 transported to its place of business in in-terstate commerce directly from States of the UnitedStates other than the State of New York. Respondentadmits and I find that it is and has been, at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATIONSLPN-TECH is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.The Licensed Practical Nurses of New York, Inc., wasat all times material herein a labor organization withinthe meaning of Section 2(5) of the Act.Service Employees International Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESIn September 1974, the majority of the employees ofRespondent in the following unit, by a secret-ballot elec-tion conducted by the New York State Labor RelationsBoard, designated and selected Licensed Practical Nursesof New York, Inc. (herein called LPNNY), as their rep-resentative for the purpose of collective bargaining withRespondent, and on or about September 13, 1974, theNew York State Labor Relations Board certifiedLPNNY as the exclusive bargaining representative of theemployees in said unit:All full-time and regular part-time licensed practicalnurses, including graduate licensed practical nursespermitted to practice as licensed practical nurses(excluding supervisors, technical employees, clericalemployees, service and maintenance employees,RN's and all others), employed by The House ofthe Good Samaritan and The Samaritan-Keep Nurs-ing Home, Inc., 830 Washington Avenue and 133Pratt Street, Watertown, New York.Since the date of certification, Respondent has recog-nized and bargained collectively with LPNNY as the ex-clusive bargaining representative of the employees in theunit described above and entered into successive collec-tive-bargaining agreements with LPNNY, covering thoseemployees, the most recent of which expired August 31,1978.Although the certified representative of Respondent'semployees was LPNNY, a statewide labor organization,the actual day-to-day representation was carried outthrough the Jefferson County Division of LPNNY. TheJefferson County Division had 108 members which wasapproximately the number of LPNs employed by Re-spondent. The Jefferson County Division negotiated itsown contracts with Respondent and processed its owngrievances. Sylvia J. Allison, president of LPN-TECH, and a rep-resentative from that Local on the International Board ofSEIU, testified that LPNNY in early 1976 was threat-ened with raids from other unions who were seeking torepresent employees who are represented by LPNNY,and in New York City, under a public collective-bargain-ing scheme, the LPNNY was going to be forced to bar-gain along with several other labor organizations. Shetestified that LPNNY was notified that it was one ofthose small groups which was going to be combined intoa unit with other unions which would have resulted in aloss of identity and an inability to provide effective rep-resentation for its members. SEIU, according to Allision,was selected by the executive board of LPNNY for af-filiation because, by affiliating with SEIU, LPNNYwould be able to maintain its identity; do its own collec-tive bargaining; function independently; retain its board;and generally operate as it had in the past, withoutchange. In addition, by affiliating with an AFL-CIO or-ganization LPNNY would be protected from raids fromother AFL-CIO unions, and by affiliating with an inter-national labor organization LPNNY would be entitled tomaintain its independence in negotiations in New YorkCity.In early 1976, the Jefferson County division selecteddelegates and alternates for the 1976 annual conventionof LPNNY pursuant to article 13 of the LPNNY bylaws.The matter of affiliation between LPNNY and SEIU hadnot yet been presented to the membership.At the May 1976 state convention of LPNNY, the del-egates were given a thorough briefing as to the need foraffiliation and its effect. Michael DiMienco, then presi-dent of the Jefferson County division, testified that at theconvention two speakers addressed the delegates on thesubject of affiliation. They were Robert Silagi, attorneyfor LPNNY, who was instrumental in drafting the tem-porary or trial affiliation agreement, and Pearl Raisen,who was the president of LPNNY at that time. Thespeakers told the assembled delegates that there weretwo reasons for the need for affiliation: (1) that the affili-ation would give LPNNY more power and backing, and(2) the affiliation with SEIU would help protect LPNNYfrom the problem in New York City, previously dis-cussed. Allison further testified that it was explained tothe delegates that by adopting the affiliation with SEIUArt. V of the bylaws of Licensed Practical Nurses of New York,Inc., provides that membership of county divisions shall be composed oflicensed practical nurses and technicians. It also provides, among otherthings, that a county division must have a membership of not less than 15members; have adopted the provisions and bylaws of Licensed PracticalNurses of New York, Inc,; pay on a per capita basis to Licensed PracticalNurses of New York, Inc, annual membership dues for the state and na-tional federation; and submit data as may be requested by the executiveboard of Licensed Practical Nurses of New York, Inc. HOUSE OF THE GOOD SAMARITAN541LPNNY would be able to retain its autonomy. She saidthat there were extensive discussions among the dele-gates as to the need for affiliation. Many questions wereasked by the delegates and answered prior to there beinga vote. She stated, in addition, that the delegates did notfeel there was any pressure being placed on them to votein favor of affiliation.The proposed temporary or trial affiliation agreementwas circulated to the delegates for their review and alengthy discussion took place concerning it. No SEIUrepresentatives were present at those discussions. A votefor adopting the agreement was carried, with one "No"vote.The temporary or trial affiliation agreement was ex-ecuted on May 11, 1976. Paragraph 5 thereof provides inpart that "until May 31, 1978, the succession, dissolutionor disaffiliation from SEIU may be voted by the mem-bership of LPNNY at any annual convention or specialconvention that is called for that purpose. Paragraph 6 ofthe temporary affiliation agreement provided as follows:At all times, whether during the period of affiliationwith SEIU or at any other time, LPNNY shallretain its identity consistent with its own principlesand policies and have full autonomy as a localunion in accordance with the provisions of the In-ternational Constitution and By-laws of SEIU.LPNNY's autonomy shall include, but is not limitedto, the right to establish its own by-laws, its owndues structure, select its own staff, call a legal strikeby its membership, vote, make its own decisions re-garding contracts and economic actions by vote ofits own membership, retain professional services in-cluding accountants and attorneys, as well as makepolicy determinations concerning LPNNY. In thatregard, SEIU hereby waives the provisions of Arti-cle VIII, Section (f) insofar as it pertains to the au-thority of the president of SEIU to negotiate a col-lective bargaining agreement for LPNNY, exceptwhen requested to do so by LPNNY.After the 1976 state convention, Michael DiMiencomade a report to the membership of the JeffersonCounty division at a division meeting. He described thenwhat had occurred concerning affiliation at the conven-tion and why. In addition, all members of LPNNY re-ceived a copy of the New York LPN magazine, whichdescribed the temporary affiliation agreement withSEIU, which had been approved at the 1976 state con-vention.Respondent had notice of the 1976 temporary affili-ation agreement and its effect. Alfreda Shippee, who waspresident of the Jefferson County division of LPNNYbefore DiMienco, was a delegate to the 1976 state con-vention. As a delegate, she cast her vote in favor of theaffiliation with SEIU. Following the 1976 LPNNY con-vention, Alfreda Shippee took part in negotiations withthe Jefferson County division as a member of manage-ment's negotiation team.2Michael DiMienco testified2 The 1976 negotiations resulted in a collective-bargaining agreementbetween the parties which was in effect from September 1, 1976, throughthat around the time of the 1976 negotiations he had atleast one discussion with Thomas Pilgemeyer, personnelmanager of Respondent, concerning the affiliation ofLPNNY with SEIU.Under the 1976 temporary affiliation agreement nochanges were made in the number of local officers in theJefferson County division or their control over the bankaccounts of the division. Nor was there an audit of theJefferson County division assets conducted by represen-tatives of the SEIU.3Negotiations were conducted inthe same manner before and after the 1976 affiliation andby the same people. No representatives from SEIUplayed a role in negotiations for LPNNY.In March 1978, the Jefferson County division held adivision meeting at which delegates were selected for theupcoming annual 1978 LPNNY convention. In accor-dance with past practice, postcards were sent to mem-bers informing them of the time, the date, and location ofthe meeting. In addition, a notice was posted at Respon-dent's facility in several locations as another means of in-forming the employees of the upcoming meeting. TheJefferson County division is entitled to five delegates andfive alternates under the LPNNY bylaws. At the March1978 meeting, only 3 or 4 persons out of the 8 or 10 inattendance4expressed interest in being delegates to theconvention. As each person was asked by the president,Harriet McQueer, if he or she would be willing to serveas a delegate, upon an expression of willingness by theindividual, the membership at the meeting approved thatperson as a delegate. At the March 1978 meeting, Mi-chael DiMienco brought up the subject of affiliation butapparently no discussion took place concerning it at thatmeeting.The April 6, 1978, Jefferson County divisionmeetingApproximately 2 weeks before the scheduled April 6,1978, meeting of the Jefferson County division, DebraDowe, secretary for the Jefferson County division, sentpostcards to all members of the Jefferson County divi-sion notifying them of the upcoming meeting. Contraryto the secretary's normal practice, she placed on thepostcards the words "Important meeting, please attend!"with an asterisk at the beginning of these words. Dowealso posted notices on the bulletin boards at The Houseof the Good Samaritan and The Samaritan-Keep NursingHome, Inc., notifying unit employees of the upcomingmeeting and that it was an important meeting and that allnurses were urged to attend. The notices read, "Impor-tant meeting. Please attend."The April 1978 meeting was attended by a larger thanusual number of licensed practical nurses, 31 of whomsigned their names on the attendance list. The minutes ofAugust 31, 1978. Respondent admitted that Shippee was and is a supervi-sor within the meaning of the Act.The parties stipulated that the number of offices in the JeffersonCounty division did not change as a result of the 1976 affiliation agree-ment; that the assets of LPNNY at the time of the affiliation did notchange after the affiliation; and that the people who exercised controlover those assets remained the same.I Betvween 10 and 15 persons would normally attend these monthlymeetings. Business was carried on in this manner even though thatnumber was only a fraction of the 108 members 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat meeting reveal that many other licensed practicalnurses were present, but had not signed the attendancelist.5Robert Smith, employed by LPN-TECH, Local721, S.E.I.U., AFL-CIO, as a field representative, testi-fied that he attended the April 1978 meeting and recalledthat the subject of permanent affiliation with SEIU wasdiscussed. He corroborated DiMienco's testimony thatMrs. Wilber, the other union field representative,brought up the subject. He said that no one present atthe April meeting expressed opposition to permanent af-filiation. He said the upcoming annual convention wasdiscussed in connection with the issue of permanent af-filiation.Harriet McQueer testified that Jennie Wilber raised thesubject of affiliation at the April 6 meeting. She said thatJennie Wilber was asked by someone present at thatmeeting if permanent affiliation meant the dues would beraised. She said that Wilber replied that there would notbe an increase in dues but that would be decided at theconvention, if necessary. McQueer was asked whethershe conducted the meeting according to Robert's Rulesof Order and she said she did not conduct any meetingsaccording to Robert's Rules of Order. She said that themeetings were usually attended by a small group andthat business was conducted on a "very informal" basis.She said that nobody at the meeting requested that avote be taken on the subject of affiliation and no normalvote, either secret ballot or counting of hands, wastaken.Jennie Wilber testified she attended the April 6, 1978,meeting and that she had brought up the topic of a per-manent affiliation. She said there was much discussionabout permanent affiliation after she had indicated thatpermanent affiliation would be voted on at the upcomingstate convention. She said that she had gathered from thediscussions that the sentiment was largely in favor ofpermanent affiliation.Fern Fargo's testimony substantially corroborated theforegoing with respect to the discussion of permanent af-filiation at the April 6, 1978, meeting.Respondent's two witnesses, Charlene Matice, and Al-freda Shippee, testified that they attended the April 6,1978, Jefferson County division meeting. Matice said shedid not recall any discussion of the affiliation at the April1978 meeting but admitted on cross-examination that shesat beside Eva Picco and others that she knew and en-A greater than usual attendance at the April 6, 1978, meeting demon-strated that the Jefferson County division was successful in its effort tonotify the unit members of the significance of that meeting. Michael Di-Mienco testified that at the April meeting the subject of affiliation withthe SEIU was brought up by Jennie Wilber who stated the advantages ofaffiliating on a permanent basis as opposed to the temporary affiliation.She also said that they would lose strength in New York City if theLPNNY disaffiliated. DiMienco also said that the whole room was in anuproar, talking mostly in favor of affiliation and that he did not recallanyone speaking in opposition to permanent affiliation. At the time of theApril 1978 meeting, DiMienco was a member and past president andHarriet McQueer was the president. DiMienco said that he would haveput the question of permanent affiliation to a formal vote had he beenpresident at the time, but that it was not McQueer's practice to be that"formal" and business during her stewardship was conducted on a "gen-eral consensus" basis. DiMienco stated further that while he was presi-dent he asked for a showing of hands as a means of voting on a particularissue but that the election of officers was conducted by secret ballot, pur-suant to the bylaws.gaged in various conversations with them during thecourse of the meeting. Her memory was not good as towhether people were called upon by name to speak atthat meeting.Shippee testified that, other than a discussion about thenew contract, she did not recall what was discussed atthe April 6 meeting. She said she visited a lot with"Jennie" (Wilber) that night because she had not seenher for a while and she also said that she (Shippee) wasnot paying much attention because she "really wasn't amember." She said she did more friendly visiting thanpaying attention to the meeting and that she had no rec-ollection of any discussion at the meeting about two li-censed practical nurses whom she admitted knowing,Diane Machon and Bonnie Bray. (The official minutes ofthe April 6, 1978, meeting revealed that both personswere discussed by name at that meeting.)6The LPNNY 1978 annual conventionOn May 21-25, 1978, the annual state convention ofLPNNY took place in New York City. Mrs. Sylvia Alli-son, president of LPNNY, addressed the delegates, afterwhich they were given an opportunity to ask any ques-tions on the issue of permanent affiliation before thevoting. Many questions were asked and answered follow-ing which President Allison called for a vote. Those infavor were asked to stand. Thereafter, those who op-posed were given an opportunity to stand. The vote wasunanimous in favor of permanent affiliation with SEIU.The name of LPNNY was changed at the convention toLicensed Practical Nurses and Technicians of NewYork, Inc.After the 1978 convention, the members of LPN-TECH were sent the LPN Professional Magazine whichinformed them that the affiliation vote at the 1978 con-vention was unanimous in favor of permanent affiliationwith SEIU. The magazine listed the officers and staffwho were either elected at the 1978 convention orwhose terms were extended. The list of officers and di-rectors reveals that all the officers of LPNNY who wereofficers before the 1978 convention remained as officersafter. Except for three, the directors remained the same.Negotiations for a new contractOn March 21, 1978, Robert E. Smith, field representa-tive for LPNNY, informed Respondent that LPNNYwished to renegotiate the contract which was about toexpire. On April 3, 1978, Thomas Pilgemeyer, director ofpersonnel for Respondent, wrote to Smith suggestingdates for the first negotiation session. On May 5, 1978,representatives for Respondent and LPNNY met for thefirst negotiation session. Alfreda Shippee was again one6 Since neither Matice nor Shippee recalled any discussion concerningpermanent affiliation at the April 6, 1978, meeting because of the poormemory of both and Shippee's admitted lack of interest because she wasa member of management, I do not consider either a reliable witness withrespect to whether the discussion of permanent affiliation took place atthe April 6 meeting. I credit the overwhelming preponderance of evi-dence through the consistent testimony of all of the General Counsel'switnesses and find that a discussion of the question of affiliation did,indeed, take place at the April 6 meeting, and that the sentiment ex-pressed by those in attendance was pro-permanent affiliation with no ex-pression of opposition to it HOUSE OF THE GOOD SAMARITAN543of the negotiating team members for Respondent. At thatsession many of LPNNY's proposals were agreed to byRespondent. A second negotiation session was held onJune 5, 1978. No negotiations took place at the secondbargaining session, and although further negotiation ses-sions were scheduled Respondent refused to meet withthe Union and, as admitted in its answer, Respondent hascontinued to refuse to meet and bargain with the Union.In September 1978, Respondent stopped deductingdues from its employees for payment to the Union. Andin of spite no dues checkoff, as of January 12, 1979, ac-cording to the testimony of the president of the local,only 13 employees, among approximately 108 membersof the Union, had not paid dues. Local PresidentMcQueer also testified that 16 employees have appliedfor membership in the Union since Respondent's refusalto bargain.7The petition (G.C. Exh. 5) discussed in the previousfootnote contains 105 signatures and, as of the date ofthe petition, Respondent employed 151 LPNs.8At thehearing, Respondent showed that the 105 signatures in-cluded some nonemployees, duplicate names of employ-ees, and a few LPNs that Respondent claimed were notin the unit. However, the total of the challenged and du-plicate names would not affect the majority expression infavor of permanent affiliation. The after-the-fact expres-sion is given some weight but not controlling weightherein.Discussion and conclusionsThe main concerns, or the decisive issues, in this caseare (1) whether the employees of Respondent are beingcompelled to be represented by a union not of their ownchoosing, and (2) whether there is a substantial continu-ity between the predecessor and successor unions. Thus,if the employees were not in favor of permanent affili-ation or if the affiliation substituted "a different" unionfor the certified representative, the employer would notbe obligated to recognize and bargain with that successorlabor organization as the exclusive collective-bargainingrepresentative of its employees. A factual determinationmust be made as to whether the successor labor organi-zation is the employees' choice for a representativewithin the meaning of Section 9(a) of the Act. AmericanEnka Company, 231 NLRB 1335 (1977). Expressed dif-ferently, the question here is whether the Union is the7 G.C. Eh. 5 is a document consisting of 14 pages, each of which isheaded, "Licensed Practical Nurses and Technicians of New York, Inc.,Local 721, Service Employees International Union, AFL-CIO," with aNew York address and telephone number and a Syracuse address andtelephone number. It is dated September 7, 1978, and each page reads,"We the undersigned employed as LPN's [atl Good Samaritan Hospitaland Samaritan-Keep Home in Watertown, New York, do hereby approvethe action taken at the Licensed Practical Nurses of New York, Inc.,annual convention held in May of 1978, to permanently affiliate with theService Employees International Union and change our name to Li-censed Practical Nurses and Technicians of New York, Inc., Local 721,Service Employees International Union, AFL-CIO, CLC." There is alsoa name and address heading on each page containing several handwrittennames and addresses of Respondent's employees under itI Respondent offered the Union a secret-ballot election conducted bythe American Arbitration Association to determine Respondent's employ-ees' wishes with respect to affiliation. Local 721 refused Respondent'soffer.same organization with only external changes in appear-ance or whether it is a new organization. If the employ-ees' own organization remains substantially the same,change in name without much more is immaterial.Here, the facts demonstrate that the change of affili-ation is little more than a change in name. It is true that,in affiliating with SEIU, LPNNY is now part of anAFL-CIO International Union, but the affiliation hadlittle effect on the continuity of the internal organizationof LPNNY. All assets of the Jefferson County divisionremained with it as Local 721, LPN-TECH. All obliga-tions of LPNNY Jefferson County division were as-sumed by the latter. Memberships were continued with-out formality, and the officers remained the same asbefore affiliation, except for three directors.As for the employees' choice, the affiliation in thiscase had been considered and discussed since the tempo-rary affiliation agreement was entered into in 1976.During that period the employees were apprised that theaffiliation was being considered. They knew whyLPNNY considered affiliation necessary, to prevent araid on their membership and to strengthen the Union'sbargaining position. In sum, the successor union re-mained virtually the same representative of Respondent'semployees as LPNNY. Thus, I find that there was morethan a substantial continuity between the predecessorunion and the successor and the requirements of NationalCarbon Company, 116 NLRB 488 (1956), enfd. 224 F.2d672 (6th Cir. 1957); and New England Foundry Corpora-tion, 192 NLRB 785 (1971), have been met.It is also significant that Harriet McQueer, who repre-sented the Jefferson County division, LPNNY, as a dele-gate along with other employees of Respondent whowere delegates at the 1978 convention at which affili-ation was unanimously approved, was, at the time of theproceedings in this case, still president of the JeffersonCounty division, LPNNY-now called Local 721, LPN-TECH. It appears, therefore, in view of the employees'knowledge of and participation in the affiliation process,and in view of the absence of any indication of employeropposition thereto, that the employees' "basic statutoryright to express their choice" as the court stated inDickie v. N.L.R.B., 218 F.2d 52 (6th Cir.), was expressedin favor of affiliation and of represensation by the affili-ated organization. The affiliation appears to have madevirtually no impact upon the individual employee-mem-bers of LPNNY.The employees were afforded due processRespondent points out that in the only vote recordedin the matter Respondent's employee LPNs9rejected af-filiation with SEIU unanimously in 1975. The minutes ofthe October 2, 1975, meeting revealed that a letter wasread to those who attended regarding a proposal thatLPNS be included with technicians, thereby giving theLPNs more strength. The minutes of that meeting read,in part, as follows:This deal involves becoming part of a Union, SEIU,Service Employees International Union.g Licensed practical nurses 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was voted by majority of attending membersnot to become a party to this. Hazel Stacey andMarietta Tout, will attend the national conventionas our delegates and vote negatively to becoming apart of the union, SEIU.The minutes also indicated that 16 persons attended thatmeeting. That may have been the sentiment of the mem-bership attending the meeting in 1975, but in 1976 Jeffer-son County division of LPNNY voted to affiliate on atemporary 2-year basis with the SEIU, and in 1978 theLPNNY convention unanimously voted to permanentlyaffiliate with SEIU.t°Respondent further contends that the delegates werenot eligible under LPNNY bylaws articles XI and XIII,were not picked by the rank-and-file, were not instructedby LPNs on their wishes, and voted to affiliate withSEIU in a public vote without opportunity for a secretballot. Respondent merely alleges, and offers no proof,that the delegates selected to represent the JeffersonCounty division were not eligible to vote. After advertis-ing to the unit members of the upcoming importantmeeting, a small percentage of the membership chose toattend. At the meeting, as indicated previously, PresidentHarriet McQueer asked for volunteers to attend theannual convention as delegates. As individual membersvolunteered, McQueer, with the consent of those attend-ing and with no opposition, selected herself and fourother volunteers to attend as delegates. In the circurn-stances, I do not find either a substantive violation of thebylaws or a denial of due process to the membershipwho were given ample opportunity to appear and ex-press their desires in the matter.Respondent also points out that, even though thecounty was entitled to five alternates, only two weredesignated to serve in that capacity. I do not find thatthe selection of two alternates when the division was"entitled" to five, in the circumstances, constitutes adenial of due process to the membership. I also find thatduring the April meeting there was indeed an instructionby the membership who attended without opposition thatthe delegates were to vote for permanent affiliation withthe SEIU at the upcoming annual convention. In the cir-cumstances, I do not find the absence of a secret balloton the matter either in violation of the bylaws or adenial of due process. It is also noted that no one at theApril meeting requested or moved for a secret ballot.In The tHamilton Tool Company, 190 NLRB 571 (1971),the question was whether the failure of the Union tostrictly follow Robert's Rules of Order invalidated an af-filiation vote. The Board upheld the vote noting that it"does not normally concern itself with determiningwhether a membership meeting was held in strict confor-mity with the Union's constitution and bylaws absent aclear showing ...of substantial irregularity." In thatcase the Board cited Gates City Optical Company, etc.,175 NLRB 1059, fn. 3 (1969).10 it is noted that there is no evidence that any other county divisionof LPNNY has been challenged by any other employer with whomLPNNY has had collective-bargaining relationships on the matter of em-ployee-member choice or continuity of organization following affiliationWith respect to the number of members present at theJefferson County division meetings, suggesting that therewas the absence of a quorum under section 64 of Rob-ert's Rules of Order, the minutes of the Jefferson Countydivision and the testimony reflect that for at least thepast several years the Jefferson County division has aver-aged approximately 10 to 15 members at each divisionmeeting. And even though such a small number does notconstitute a majority of membership of 108, the practiceof the division over the past several years to conductbusiness without a majority of the members demonstratesthat the Jefferson County division has modified (de facto)the quorum provision to comport with the average atten-dance. East Dayton Tool & Die Company, 190 NLRB 577(1971).Respondent also contends that only sketchy informa-tion about the proposed affiliation was given to the rank-and-file employees at a meeting called for other pur-poses, and in which no vote was taken "under interfer-ence of a supervisor who was an obvious friend of an im-portant SEIU field agent, the featured guest." As previ-ously indicated, that supervisor, Alfreda Shippee, testi-fied on behalf of Respondent. Her memory of the meet-ing in question was poor and I therefore do not credither. She did not recall that the field agent of SEIU,Jennie Wilber, spoke to the members at that meetingabout the affiliation. By the time of that meeting thequestion of permanent affiliation was on the minds of themembership since 1976, the date the state convention ap-proved the temporary or trial affiliation. Respondent'scontention that "at best, only sketchy information aboutthe proposals of affiliation was given to rank-and-file atthat meeting" is not supported by the evidence. More-over, the meeting was not called, as alleged by Respon-dent, "for other purposes."Finally, Respondent points out that "even the presi-dent of the HGS/SKHLPN Unit had no prior knowl-edge of the state convention action on preliminary "tem-porary affiliation" in 1976. In that connection formerPresident Michael DiMienco did indeed testify that hehad no prior knowledge that the state convention wouldeither take up or vote on the matter of "temporary affili-ation" in 1976. Nevertheless, the matter of "affiliation"was in the minds of the membership as early as October1975, and the fact that President DiMienco had no priorknowledge of the state convention action on preliminarytemporary affiliation in 1976 is of little consequence. Thefact of the matter is temporary affiliation was consideredand voted on at the state convention and a report wasmade to the membership by DiMienco shortly followingthe 1976 convention. Thus, for at least approximately 3years, "affiliation" was a concern of the membership.It is evident from the foregoing that the affiliationwith the SEIU was contemplated and discussed by theLPNNY, including the Jefferson County division for aperiod of years; that the Jefferson County division ofLPNNY, comprised of Respondent's employees, had anopportunity to participate and indeed did participate inthe deliberations regarding the question of whether topermanently affiliate. The affiliation with the SEIUtherefore did not constitute, as described in Respondent'sbrief, a part of a "Cabal lead by Ms. McQueer which HOUSE OF THE GOOD SAMARITAN545conducts and directs union business." On the contrary, itwas accomplished in a democratic manner, with theknowledge, participation, and apparent approval both inthe planning stages and on the decisive vote of rank-and-file members, including the delegates and alternates whorepresented Respondent's employees at the 1978 LPNNYconvention.The refusal to bargainRespondent had knowledge of the 1976 temporary af-filiation agreement through Alfreda Shippee and ThomasPilgemeyer. With this knowledge, Respondent negotiateda new contract with the Union in 1976. And from thatdate until June 1978, Respondent recognized and bar-gained with the Union and deducted dues which in partwent to SEIU under the temporary affiliation agreement.It was not until 2 years after the temporary affiliationagreement had been in effect that Respondent questionedits obligation to bargain.Although the doctrine of estoppel does not strictlyapply in that it was a temporary affiliation agreementrather than a permanent one, Respondent did let theUnion believe by its silence in the matter and the con-tinuance of its recognition and bargaining with the Unionthat it had no doubt as to the affiliation nor the mannerin wich it was effected. With respect to the latter, it issafe to say that if the Union suspected that Respondentwould scrutinize the voting procedure as it did it mayhave altered its affiliation procedure to comport withRespondent's criticism of the 1976 vote. However, Re-spondent recognized the affiliation for 2 years, albeit atemporary affiliation, and then challenged it at the expi-ration of the collective-bargaining agreement in 1978.I therefore conclude that, by refusing to recognize andbargain with LPN-TECH, Respondent is in violation ofSection 8(a)(5) and (1) of the Act. I shall therefore rec-ommend to the Board that an Order issue requiring Re-spondent to recognize and bargain with the Union uponrequest.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices prohibited by Section 8(a)(1) and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record herein, I make the following:CONCIUSIONS OF LAW1. The House of the Good Samaritan and The Samari-tan-Keep Nursing Home, Inc., is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. All full-time and regular part-time licensed practicalnurses, including graduate licensed practical nurses per-mitted to practice as licensed practical nurses (excludingsupervisors, technical employees, clerical employees, ser-vice and maintenance employees, RNs, and all others),employed by The House of the Good Samaritan and theSamaritan-Keep Nursing Home, Inc., 830 WashingtonAvenue and 133 Pratt Street, Watertown, New York.3. Licensed Practical Nurses and Technicians of NewYork, Inc., Local 721, S.E.I.U., AFL-CIO, is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.4. The Licensed Practical Nurses of New York, Inc.,was at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.5. Service Employees International Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.6. By refusing to recognize Licensed Practical Nursesand Technicians of New York, Inc., Local 721, S.E.I.U.,AFL-CIO, as the collective-bargaining representative ofRespondent's employees in the foregoing bargaining unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the followingrecommended:ORDER "The Respondent, The House of the Good Samaritanand The Samaritan-Keep Nursing Home, Inc., Water-town, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withLicensed Practical Nurses and Technicians of NewYork, Inc., Local 721, S.E.I.U., AFL-CIO, as to wages,hours, and other terms and conditions of employmentcovering employees in the unit herein found appropriate.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed under Section 7 of the Act.2. Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies ofthe Act:(a) Upon request, recognize and bargain collectivelywith Licensed Practical Nurses and Technicians of NewYork, Inc., Local 721, S.E.I.U., AFL-CIO, as the exclu-sive representative of the employees in the appropriate" In the event no exceptions are filed as provided b) Sec 10246 ofthe Rules and Regulations of the National ahbor Relations Board, thefindings, conclusions, and recommended Order herein shall, as pror idedin Sec 102.48 of the Rules and Regulations. be adopted hb the Board andbecome its findings, conclusions. and Order, and all objections theretoshall he deemed waived fir all purposes 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found herein and, if an agreement is reached,embody in a written and signed memorandum the agree-ment so reached.(b) Post at its premises in Watertown, New York,copies of the attached notice marked "Appendix A."12Copies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by a rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that unless, within theaforesaid 20-day period, Respondent notifies the Region-al Director, in writing, that it will comply with theOrder recommended herein, the National Labor Rela-tions Board will issue an Order requiring Respondent totake the action recommended.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX ANOTICES To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with Licensed Practical Nurses andTechnicians of New York, Inc., Local 721, S.E.I.U.,AFL-CIO, as to wages, hours, and other terms andconditions of employment, covering employees inan appropriate bargaining unit.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act.WE WILL, upon request, recognize and bargaincollectively with Licensed Practical Nurses andTechnicians of New York, Inc., Local 721, S.E.I.U.,AFL-CIO, as the exclusive representative of theemployees in an appropriate bargaining unit and, ifan agreement is reached, embody it in a written andsigned memorandum. The appropriate unit is:All full-time and regular part-time licensed prac-tical nurses, including graduate licensed practicalnurses permitted to practice as licensed practicalnurses (excluding supervisors, technical employ-ees, clerical employees, service and maintenanceemployees, RNs, and all others), employed byThe House of the Good Samaritan and The Sa-maritan-Keep Nursing Home, Inc., 830 Washing-ton Avenue and 133 Pratt Street, Watertown,New York.THE HOUSE OF THE GOOD SAMARITANAND THE SAMARITAN-KEEP NURSINGHOME, INC.